DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application filed on April 27, 2021. Claims 21-31 are newly added as per preliminary amendment. Claims 1-14 are canceled.
Claims 15-31 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2021 was filed with the mailing date of the instant application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,025,678. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-31 are rejected under 35 U.S.C. 103 as being unpatentable over In-Gwang Chang (US Publication 2015/0339424) hereafter Chang, in view of Naylor et al. (US Publication 2018/0052790) hereafter Naylor.
As claim 15, Chang discloses a method, comprising: initiating an on-chip interface interconnect module transaction in at least one master circuit module; decoding a write address field with an on-chip interface interconnect module to route the on-chip interface interconnect module transaction to at least one slave circuit module (paragraphs 0049-51, 0058: master and slave interface with a read channel), message transactions, and register access transactions via the ports; and decoding the on-chip interconnect module interface transaction as one of a data transaction, a message transaction, and a register access transaction in the at least one slave circuit module (paragraphs 0048-51, 0054, 0060).  Although, Chang discloses generating at least one transactor corresponding to the IP based on the port information, but fail to expressly disclose decoding a write address and having plurality of common ports.
However, in the same field of endeavor, Naylor in the same field of endeavor further elaborately discloses the claimed limitation of decoding a write field with an on-chip interface interconnect module having a plurality of common ports and configured to route data transactions (paragraphs 0032-33, 0042-43, 0068: obtain a security key to be used to decode the data from the salve device).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate Naylor’s teaching with Chang. One would be motivated to manage network transactions regarding latency or bandwidth, QoS among other to have a seamless throughput.
As per claim 16, Chang discloses the method further comprising: receiving user defined signals from the on-chip interface interconnect module; and assigning a priority value for the on-chip interface interconnect module transaction based on the user defined signals (paragraphs 0042-43, 0064, 0068).  
As per claim 17, Chang discloses the method further comprising: receiving Quality of Service (QoS) signals from the on-chip interface interconnect module; and assigning a priority value for the on-chip interface interconnect module (paragraphs 0048-51, 0060, 0062). Although, Chang discloses generating at least one transactor corresponding to the IP based on the port information, but fail to expressly disclose priority on-chip interface interconnect module transaction based on the QoS signals.
However, in the same field of endeavor, Naylor in the same field of endeavor further elaborately discloses the claimed limitation of priority on-chip interface interconnect module transaction based on the QoS signals (0032-33, 0042-43, 0064).
The same motivation that was utilized in the combination of claim 15 applies equally as well to claim 17.
As per claim 18, Chang discloses the method further comprising: assigning a transaction priority value for the on-chip interface interconnect module transaction via an arbitration scheme (paragraphs 0041, 0045, 0064).  
As per claim 19, Chang discloses the method wherein the arbitration scheme includes a weighted round robin operation that assigns a weight to the transaction correlating to the priority value (paragraphs 0034, 0040, 0048).  
As per claim 20, Chang discloses the method further comprising: assigning a high weight to the data transaction; assigning a medium weight to the message transaction; and assigning a low weight to the register access transaction (paragraphs 0040, 0048-51).  
As per claim 21, Chang discloses the method further comprising: responding to the data transaction with the at least one slave circuit module, wherein the at least one slave circuit module behaves as a master to initiate message transactions (paragraphs 0049-51, 0058, 0060, 0062).  
As per claim 22, Chang discloses the method wherein the on-chip interface interconnect module comprises an Advanced eXtensible interface interconnect module (paragraphs 0041, 0045, 0064).  
Claim 23 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 15. 
As per claim 24, Chang discloses the system wherein the on-chip interface interconnect module further comprises an Advanced eXtensible interface interconnect module network (paragraphs 0041, 0045, 0064).  
As per claim 25, Chang discloses the system further comprising: at least one master circuit module configured to initiate the data transaction, wherein the at least one master circuit module behaves as a slave to receive message transactions and register access transactions (paragraphs 0042-43, 0064, 0068).  
As per claim 26, Chang discloses the system further comprising: at least one slave circuit module configured to respond to the data transactions, wherein the at least one slave circuit module behaves as a master to initiate message transactions (paragraphs 0049-51, 0058, 0060, 0062).  
Claims 27 is listed similar elements of claim 17. Therefore, the supporting rationales of the rejection to claims 17 apply equally as well to claim 27 respectively.
As per claim 28, Chang discloses the system wherein the QoS signaling is transferred through write and read address channels (paragraphs 0034, 0040, 0048, 0062).  
As per claim 29, Chang discloses the system wherein the on-chip interconnect module interface supports two 4-bit QoS signaling (paragraphs 0034, 0041, 0045, 0064).
As per claim 30, Chang discloses the system further comprising: a weighted round robin arbitration module operative to implement a weighted round robin arbitration method by dividing the data transactions, message transactions, and register transactions into different respective service classes and allocating port bandwidth of the common ports based on weights assigned to each of the service classes (paragraphs 0034, 0040, 0048-51). 
As per claim 31, Chang discloses the system wherein Quality of Service (QoS) signaling is used as a priority indicator to the weighted round robin arbitration module for the dividing the data transactions, message transactions, and register transactions into different respective service classes to prioritize the data transactions (paragraphs 0040, 0048-51), the message transactions, and the register access transactions in relation to the allocation of the port bandwidth of the common ports based on weights assigned to each of the service classes (paragraphs 0034, 0040, 0048).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455